United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3089
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Matthew Aaron Sawyer,                     *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: April 14, 2009
                                 Filed: July 9, 2009
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Matthew Sawyer appeals from the twenty-four month sentence imposed by the
district court1 following Sawyer’s violation of the conditions of his supervised release.
Sawyer argues that resentencing is required because the district court did not
adequately consider the relevant factors set forth in 18 U.S.C. § 3553(a). Having
reviewed the record and the parties’ briefs, we conclude that the sentence imposed is
reasonable and that the district court adequately explained its reasons for imposing it.
See, e.g., United States v. Perkins, 526 F.3d 1107 (8th Cir. 2008); United States v.

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
Bear Robe, 521 F.3d 909 (8th Cir. 2008); United States v. Merrival, 521 F.3d 889 (8th
Cir. 2008).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-